Citation Nr: 1815247	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to July 1995.  Thereafter, he served in the Alabama Army National Guard (ARNG) from September 1997 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction was transferred to the RO in Montgomery, Alabama. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript has been associated with the claims file. 

In October 2015, the Board issued a decision denying, in pertinent part, the Veteran's service connection claim for sleep apnea.  He appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an August 2016 Order, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's October 2015 decision in relevant part and remanded the matter for further action consistent with the JMPR.

In July 2017, the Board remanded this matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in July 2017 for another VA examination.  Pursuant to the Board's remand directives the Veteran was examined once more in February 2017.    

The February 2017 VA examiner confirmed the Veteran's diagnosis of sleep apnea.  Nonetheless, the VA examiner concluded it was less likely than not his sleep apnea was caused by or is otherwise related to his period of active duty service.  In doing so, the VA examiner considered and weighed his lay statement that he suffered from difficulty sleeping and snoring in service.  However, according to the VA examiner, these symptoms were non-specific complaints that also occurred in the absence of sleep apnea.  As a result, a diagnosis of sleep apnea cannot be made on the occurrence of these symptoms alone.  

The same VA examiner authored an addendum medical opinion in August 2017.  Again, the VA examiner reiterated the fact that difficulty sleeping and snoring could be caused by multiple factors unrelated to sleep apnea.  For instance, although snoring could be caused by sleep apnea, it could also be due to conditions that narrow the upper airway, such as obesity, nasal congestion, craniofacial abnormalities, hypothyroidism, acromegaly, and adenotonsillar hypertrophy.  The VA examiner acknowledged that according to medical literature from UpToDate, these conditions, in turn, could cause sleep apnea.  Of note for the VA examiner was the diagnosis of sleep apnea five years following his separation from active duty service.  During the five year period post-separation, he had progressive significant weight gain.  As such, obesity was most likely his greatest risk factor leading to his diagnosis.  

With respect to the Veteran's weight during his period of active duty service, the VA examiner observed that at the time of his enlistment in September 1994 he weighed in at 173 pounds, which was within normal limits.  Further, the VA examiner noted that although he reported trouble sleeping, his weight remained within normal limits at the time of his separation examination in May 1995 at 175 pounds.  

A review of the claims file produces only one page of a May 1995 Report of Medical Examination and it does not include any information regarding the Veteran's weight at that time.  Thus, a remand is necessary to ensure a complete copy of the May 1995 Report of Medical Examination is associated with the claims file to ensure the VA examiner's opinion is not based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
 
As another matter, the Board notes the Veteran was not discharged from active duty service until July 27, 1995.  A July 17, 1995 W.B.A.C.H. Treatment Note, among his service treatment records, reveals that 10 days prior to separation from service he weighed in at 184 lbs.  Thus, it appears he gained approximately 11 lbs. in service.  Unfortunately, the VA examiner did not address this entry.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

For this reason, the Board finds a remand is also necessary to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, to the extent possible, a complete copy of the Veteran's May 1995 Report of Medical Examination.  If it cannot be obtained, document the same in the claims file accordingly. 

2. Once the first request has been completed, to the extent possible, return the Veteran's claims file to the August 2017 VA examiner for an addendum medical opinion regarding his claimed sleep apnea.  If the August 2017 VA examiner is unavailable, the medical opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Confirm the Veteran's weight at the time of his May 1995 examination in service. 

b. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's sleep apnea was caused by or is otherwise related to his active duty service, to include his weight gain in service, and explain why.

c. In rendering an opinion, the examiner should discuss the July 17, 1995 W.B.A.C.H. Treatment Note indicating the Veteran weighed 184 pounds immediately prior to discharge from active duty service.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




